IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 12, 2008
                               No. 07-60061
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MARIO JOSE MALTEZ HUEZO

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A28 650 805


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
      Mario Jose Maltez Huezo (Maltez), a citizen and native of Nicaragua,
petitions this court for review of the Board of Immigration Appeals’ (BIA) order
affirming the immigration judge’s (IJ) order denying Maltez’s requests for
asylum, withholding of removal, and withholding of removal under the
Convention Against Torture (CAT). When, as here, the BIA summarily affirms



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60061

the IJ’s decision without opinion, we review the IJ’s decision. Mikhael v. INS,
115 F.3d 299, 302 (5th Cir. 1997).
      Maltez argues that he established both past persecution and a well-
founded fear of future persecution. He maintains that the IJ did not give proper
consideration to the background materials submitted in his case. He further
asserts that the BIA erred by summarily affirming the IJ’s decision because his
case was not appropriate for summary affirmance.
      The ruling of the IJ was supported by substantial evidence. While Maltez
testified that he was forced to close his printing business, he acknowledged that
he was able to find gainful employment afterwards. This was insufficient to
show persecution based upon severe economic disadvantage.          See Shehu v.
Gonzales, 443 F.3d 435, 441 & n.7 (5th Cir. 2006). Although Maltez testified
that he received many death threats and that a speech he was giving was
disrupted, he admitted that the only physical harm he suffered was during a
robbery in 1993 and did not present any evidence that any members of his
immediate family suffered any physical harm. This was insufficient to establish
past persecution or a well-founded fear of future persecution. See Eduard v.
Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir. 2004); Ahmed v. Ashcroft, 348 F.3d 611,
616 (7th Cir. 2003); Fesseha v. Ashcroft, 333 F.3d 13, 18 (1st Cir. 2003); Lim v.
INS, 224 F.3d 929, 936 (9th Cir. 2000). While the IJ did not address all of the
background materials in his ruling, his decision reflected “meaningful
consideration of the relevant substantial evidence supporting” Maltez’s claims.
Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996). As Maltez cannot meet
the requirements for asylum, he cannot meet the more stringent requirements
for withholding of removal. See Eduard, 379 F.3d at 186 n.2. As Maltez has not
challenged the IJ’s denial of his request for withholding of removal under the
CAT, any such challenge is abandoned. See Rodriguez v. INS, 9 F.3d 408, 414
n.15 (5th Cir. 1993). As Maltez has not shown that the IJ’s ruling was not
supported by substantial evidence or otherwise erroneous, his challenge to the

                                       2
                                No. 07-60061

BIA’s decision to summarily affirm the IJ’s ruling is without merit.   See
Garcia-Melendez v. Ashcroft, 351 F.3d 657, 662-63 (5th Cir. 2003).
      PETITION FOR REVIEW DENIED.




                                      3